Mr Justice Turner
delivered the opinion of the court.
Appeal from the circuit court of Hinds county.
The only question raised in this case is whether the executor or administrator of a deceased partner is entitled to notice of the non-payment of a note indorsed by the partners as such.
The authorities are clear, and are believed to be uniform, that notice to one is notice to all. Bayley on Bills, 285; 1 Con. R. 368; 4 Cow. 126; 6 Louisiana, 684; 3 Litt, 251. But it must appear that they are partners. In this case it so appears. Persons being joint payees of a note, who severally indorse it, are entitled each to notice of non-payment. They being joint, does not necessarily constitute them partners. The act of assembly relied on by the appellant, found in Statute Laws of Mississippi, H. & H. 595, merely affects the remedy and not the right, and was passed to facilitate creditors in obtaining judgment for their just demands against one or all of several partners.